Bird, J.
(dissenting). I am unable to agree with the conclusion of Mr. Justice Steere that this case should be affirmed. I think it is saved from forfeiture by the statute. The first suit on this cause of action was begun on August 25, 1911. For some *457reason which is not disclosed, it was dismissed. The second suit was begun within the year limited in the policy, and was subsequently and after the year had expired dismissed on account of defective service of process. The present suit was begun January 27, 1912, within one year after the second suit had failed for want of proper service. This state of facts brings the case, in my opinion, within the saving statute, section 9738, 3 Comp. Laws (5 How. Stat. [2d Ed.] § 14135), which reads as follows:
“If, in any action, duly commenced within the time limited in this chapter, and allowed therefor, the writ or declaration shall fail of a sufficient service or return, by any unavoidable.accident, or by any default or neglect of the officer to whom it is committed * * * the .plaintiff may commence a new action for the same cause, at any time within one year after the abatement or other determination of the original suit, or after the reversal of the judgment therein.”
Section 9728 of the chapter to which the foregoing section refers, provides that “all actions of assumpsit, or upon the case, founded upon any contract or liability, express or implied,” shall be commenced within six years after the cause of action shall accrue, and not afterwards. Had not the standard policy been enacted by Act No. 277 of the Public Acts of 1905, the plaintiffs would now clearly have the right to commence their action any time within six years from the date when the policy was payable. The act amended, by implication, section 9728, and reduced the time in which suit might be commenced on standard fire insurance policies from six years to one year. The foregoing statute should now be read in connection with Act No. 277, and construed together as one law. 36 Cyc. p. 1164; Conrad v. Nall, 24 Mich. 275; People, ex rel. Attorney General, v. Railroad Co., 145 Mich. 140 (108 N. W. 772); Dennison v. Allen, 106 Mich. 295 (64 N. W. 38). If we follow this rule of *458construction and read section 9728 in connection with the amendment, that section would then read:
“All actions of assumpsit, or upon the case, founded upon any contract or liability, express or implied, Shall be commenced within six years after the cause of action shall accrue, and not afterwards, provided that all actions upon the standard fire insurance policy shall be commenced within twelve months next after the fire.”
While Act No. 277 of the Public Acts of 1905 clearly indicates an intention to shorten the period within which actions on the standard policy may be commenced, it nowhere indicates an intention to withdraw such actions from the protection of the saving statute. The case of Wilton v. City of Detroit, cited, does not apply because that case dealt with a local law, while Act No. 277, Pub. Acts 1905, involved in this case, is a general law.
The suit having been commenced within the year of grace allowed by the statute, I am of the opinion that it is thereby saved from forfeiture, and that the judgment should be reversed and a new trial granted.